DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/4/2020, with respect to the rejection(s) of claim(s) 9-12 and 14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Berenyi et al. (US 2017/0198712). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berenyi et al. (US 2017/0198712; hereinafter Berenyi). 
Regarding claim 9, Berenyi (Fig. 2) discloses a centrifugal compressor (28), comprising: a rotor (56 and 61) including a hub (56) and a blade (61) provided on an outer peripheral surface of the hub (56), the outer peripheral surface of the hub (56) is 

    PNG
    media_image1.png
    447
    519
    media_image1.png
    Greyscale

Fig. I. Berenyi, Fig. 2 (Annotated)
Berenyi fails to disclose that a maximum value tMAX of the gap satisfies 1.1t0 is less than or equal to tMAX which is less than equal to 1.5t0. 
However, Berenyi (Fig. 2) does disclose that the gap between casing and the blade is at a maximum downstream of the leading edge. So, since Berenyi already teaches having a maximum gap valued downstream of the leading edge, it would have 
Regarding claim 10, Berenyi, as modified, discloses the centrifugal compressor according to claim 9, wherein Berenyi (Fig. 2), as modified, further discloses that a meridional length from the leading edge (65) along the tip of the blade (61) is L and that a meridional length from the leading edge (65) to the trailing edge (68) of the blade (61) along the tip of the blade (61) is L1, the gap (72) between the tip of the blade (61) and the casing (52) has a size larger than to in at least a part of a range 0 < L < 0.5L1. Refer to Fig. I above.  
Regarding claim 11, Berenyi, as modified, discloses the centrifugal compressor according to claim 10, wherein Berenyi (Fig. 2), as modified, further discloses that in a size distribution of the gap (72) between the tip of the blade (61) and the casing (52) from the leading edge (65) to the trailing edge (68), a position where the gap (72) is maximum is within a range 0 < L < 0.5L1. Refer to Fig. I above. 
Regarding claim 15, Berenyi (Fig. 2), as modified, discloses a turbocharger (Paragraph 0018) comprising the centrifugal compressor (28) according to claim 9.  

Allowable Subject Matter
Claims 12-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745